DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention II (Method claims) and species C (Figs. 3-4B) in the reply filed on 5 December 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettersson (3,964,123).
Regarding claim 21, Pettersson discloses a device, which is configured for use (only possible operation) with a method of using a spray and suction system, the method comprising: providing a source of air (air hose outlet 33) within a housing (2); forcing the air within the housing to enter a passageway by actuating an actuator (17); providing the passageway with a blowing passage (23 to 28, via 26) and a venturi passage (23 to 29 via 25); providing a suction passage (8) that meets with the venturi passage; locating a collection housing (4-7) at an end of the suction passage; and moving a switch (18) to a first position (initial pressing to open valve 22 and align 25 with 29) to force the air from within the housing entering the passageway toward the venturi passage to provide for suction within the suction passage to force the air in the suction passage toward the end of the suction passage and into the collection housing; and moving a switch to a second position (further pressing to align 26 with 28) to force the air within the housing out of the blowing passage to spray the air.
Regarding claim 23, Pettersson further discloses that the step of forcing the air includes opening a valve (22) to release pressurized air.
Regarding claim 24, Pettersson further discloses that moving the switch is a lateral motion (when held 90 degrees from the orientation shown in Figs. 1-2).
Regarding claim 25, Pettersson further discloses that the switch comprises a sliding bar (16) including a first path (32 to 25) such that, when the switch is in the first position, the air moves through the first path to the venturi passage; the sliding bar includes a second path (32 to 26) such that, when the switch is in the second position, the air moves through the second path of the blowing passage.
Regarding claim 26, Pettersson further discloses that at least one of the first path and the second path have at least one turn (both paths enter 32, turn 90 degrees, then turn another 90 degrees to exit 25 or 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (3,964,123) as applied to claim 21 and in view of Boukas (6,094,778).
Pettersson discloses the method as discussed supra, but fails to disclose that the source of air is a pressurized container of the housing.  Boukas discloses another similar venturi suction device that provides suction via compressed air, and teaches that the air source is a pressurized container, which allows for use when other remote sources of pressurized air (compressors) are unavailable and/or allows for “cordless” operation for more convenience.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the device of Pettersson with an alternative connection to the source of air to allow for use with a pressurized container, as taught by Boukas, to allow for use when other remote sources of pressurized air (compressors) are unavailable and/or allows for “cordless” operation for more convenience. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Hu (9,446,423) and Jones et al. (5,924,166) disclose devices having similar structure to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        14 December 2022